Citation Nr: 1759290	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an eye disability, to include diabetic retinopathy and cataracts, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1970, including service in Vietnam.  He also had 1 year, 2 months, and 15 days of prior active service.

These matters came to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his wife testified before the undersigned at a Board hearing in February 2016; the transcript is of record

The above matter was remanded in August 2016.  The Board also remanded entitlement to service connection for hearing loss, hypertension, diabetic retinopathy, carpel tunnel syndrome, and peripheral neuropathy.  

In an August 2016 rating decision, service connection was established for diabetic neuropathy, left and right lower extremities, and separate 10 percent ratings were assigned effective May 18, 2016.  Notice of the rating decision was issued to the Veteran on August 31, 2016.  This constitutes a full grant of the benefit sought on appeal with regard to the claim of service connection.  In the July 2017 Supplemental Statement of the Case (SSOC), it was indicated that the peripheral neuropathy of the lower extremities issue was moot due to the grant of service connection.  

In the November 2017 Appellate Brief, the Veteran's representative included the issue of entitlement to service connection for peripheral neuropathy and expressed disagreement with the effective date assigned to diabetic neuropathy, bilateral lower extremities, asserting that an earlier effective date was warranted.  The Board notes that if the Veteran disagrees with the initial disability rating or the effective date assigned to the grant of service connection, another notice of disagreement (NOD) must be timely filed to initiate appellate review of this "downstream" element of the claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" elements such as the compensation level assigned for the disability or the effective date of service connection).  

In this case, the submission of the November 2017 Appellate Brief does not constitute a timely NOD with regard to the effective date assigned to diabetic neuropathy of the lower extremities in the August 2016 rating decision.  The July 2017 SSOC does not constitute a decision, rather it constitutes a summary of the benefit that was granted in August 2016 which constituted a full grant of the service connection benefit sought on appeal.  Thus, a NOD expressing disagreement with the effective date assigned had to be received by August 2017.  Therefore, the submission from the Veteran's representative in November 2017 is untimely and the Board does not have jurisdiction of the issue of entitlement to an effective date earlier than May 18, 2016 for the grant of service connection for diabetic peripheral neuropathy, right and left lower extremities.  Moreover, effective March 24, 2015, claimants must file a notice of disagreement on a specific form provided to them by VA, and that no other form, VA or otherwise, will be accepted as a notice of disagreement.  See 79 Fed. Reg. 57660 (Sept. 25, 2014) (amending 38 C.F.R. § 20.201).  The remaining means by which the Veteran could attempt to overcome the finality of the August 2016 rating decision is to request a revision of those decisions based on clear and unmistakable error (CUE).  See 38 U.S.C. § 5109A (a) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised."); see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).

In a July 2017 rating decision, service connection was granted for bilateral hearing loss, assigning a noncompensable rating, effective March 25, 2008, and assigning a 30 percent rating, effective February 27, 2017; hypertension, assigning a noncompensable rating, effective March 25, 2008; right carpal tunnel syndrome, assigning a 30 percent rating, effective March 25, 2008; and, left carpal tunnel syndrome, assigning a 20 percent rating, effective March 25, 2008.  The grant of service connection for these disabilities constitutes a full grant of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2016, the Board remanded the eye issue to obtain an opinion of etiology regarding diabetic retinopathy and cataract nuclear sclerosis.  

VA treatment records associated with the claims folder subsequent to the Remand reflects a September 2016 diagnosis of moderate to severe non-proliferative diabetic retinopathy and an April 2017 diagnosis of mild non-proliferative retinopathy and mixed cataracts.  06/05/2017 CAPRI at 30, 44.  

A June 2017 VA examination, however, reflects the examiner's finding of no diabetic retinopathy nor any other diabetes-related eye condition.  The examiner, however, did not account for the recent diagnosis of retinopathy.  06/14/2017 C&P Exam (4).  

Another June 2017 VA examination reflects diagnoses of diabetes mellitus, type II, diagnosed in 1991, and other age-related cataract - cataract nuclear sclerosis - diagnosed in May 2017.  06/14/2017 C&P Exam (3).  Another June 2017 VA examination report reflects the opinion that the Veteran's age-related cataracts are not due to service.  06/14/2017 C&P Exam (2).  In a separate report, the examiner stated that there was no evidence of diabetes-related eye condition affecting the Veteran, therefore no causation could be established.  06/14/2017 C&P Exam (1).  

The basis for the examiner's notation that cataracts were diagnosed in May 2017 is not clear from the record.  Cataracts are reflected in the medical record as early as 2003 but the Veteran reports a prior diagnosis.  03/25/2008 Medical Treatment Record-Non-Government Facility at 2, 3.  

An addendum opinion must be sought for consideration of the diagnosis of diabetic retinopathy reflected in the VA treatment records.  An addendum opinion must also be sought regarding the etiology of his cataracts, to include providing a complete rationale.  

Additionally, associate updated VA treatment records for the period from May 6, 2017.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder updated VA treatment records for the period from May 6, 2017.  

2.  After completing #1, then request that the June 2017 VA physician (or another physician with appropriate expertise if the June 2017 examiner is unavailable) review the virtual folder and respond to the following:

a)  Please state whether the Veteran has diabetic retinopathy at any time during the claim period (from March 2008).  Consideration should be given to the September 2016 and April 2017 diagnoses of record.

b)  Is cataract nuclear sclerosis at least as likely as not (50 percent or greater probability) caused by service-connected diabetes mellitus, type II.  

c)  Indicate whether it is at least as likely as not (50 percent or greater probability) that cataract nuclear sclerosis has been aggravated by service-connected diabetes mellitus, type II.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  A physical examination should be scheduled, if deemed necessary by the VA clinician.

The clinician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  After completion of the above, review the expanded record and readjudicate the service connection issue.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




